BRETT, Judge
(dissenting).
I respectfully dissent to this decision on the basis of this Court’s decision in Beets v. State, supra. This decision repeats again such phrases as “While we have repeatedly condemned the practice. . . .” and “While it would have been better for the trial court to have simply advised the jury that he had given them all of the instructions and that he could not answer their questions. . . .” I believe we should take action to implement the meaning of those phrases.
Secondly, the quoted syllabus of Phillips v. State, supra, does not appear in this Court’s decision, except as the syllabus. The Phillips case pertains to defense counsel’s question of certain prospective jurors, “Will you go into the jury box presuming at this time that the defendant is innocent?” The trial court denied defense counsel’s continued use of the question; and this Court stated, “The presumption of innocence is a legal presumption and not a personal presumption as stated by the trial court t.o the jurors.” This Court then made the following holding:
“We hold, therefore, that the record before us as to this assignment of error presents no question disclosing any action of the trial court resulting to the substantial prejudice of the defendant.”
Likewise, considering defendant’s second proposition alone, I do not perceive any substantial prejudice to the defendant having resulted from the trial court’s action; but coupled with defendant’s first proposition, I believe this conviction should be reversed and remanded for a new trial.